I respectfully enter dissent from the affirmance of this case, and am of opinion that article 676, Penal Code, should have been given in charge to the jury, and the failure of the court to do so is not only error, but error of such a material nature as should require a reversal of the judgment. The Legislature enacted this statute in aid of the right of self-defense. By its provision legal presumption is indulged favorably to self-defense in line with that general doctrine. It intended to and does harmonize with the well recognized doctrine enunciated in our Code which does not require the assaulted party to retreat, and which does cast all blame upon him who brings about the necessity of the assaulted party exercising the right of self-defense. Throughout our Penal Code there runs the doctrine that he who is the aggressor is the blamable party and against his attacks the assaulted party is accorded all legal presumptions favorable to his right of self-defense. When the attack is of sufficient moment to threaten life or serious bodily injury and the "weapons or means used by the party attempting to commit murder, maiming, disfiguring or castration, or such as would have been calculated to produce that result, the legal presumption is that such attacking party intended to take life or inflict serious bodily injury." Article 676 of the Penal Code was enacted to the effect that if the "weapon or means" used by the party attempting or committing either of the offenses enumerated are such as "wouldhave been calculated" to produce that result, the legal presumption becomes conclusive that the party so using the means or weapons "designed to inflict the injury." This has been the uniform construction placed upon this statute, and it has been held where the facts justifies a charge, that such charge must be given, and it is reversible error to either refuse or fail to give it. The statute is broad enough and was intended to cover the use of all "weapons or means" which are "calculated" to produce death, and where such weapons are used the presumption is that the person so *Page 352 
using such weapons and means "designed to inflict such injury." No particular weapon, character of weapon or particular means are specified in the statute otherwise than "such as would have been calculated to produce that result." Whenever the "weapons or means" used are such as would have been calculated to producesuch result, the requirements of the statute are met and the charge demanded. This is one of the most sacred doctrines of the law of self-defense and admits of no construction which in whole or in part eliminates or contracts it to narrower lines than as specified in the statute. The courts must enforce this statute as it is written, and are without authority to limit the meaning of the words employed within a more narrow compass than specified by the wording of the statute. Any other construction tends to place it out of harmony with the doctrine of self-defense and brings about confusion, curtails the right of self-defense and gives a meaning to the statute not intended by the law making power, and violative of the language employed. This statute does not specify such weapons as are deadly per se nor confine the presumption to the use of such weapons as guns and pistols, etc. The terms are far broader and much more comprehensive. They include any and all"weapons" and all "means" used such as "would have beencalculated to produce that result." It has been held in a long line of decisions in this State whether a gun or pistol would be a deadly weapon would largely depend upon the manner of its use. So it might be of other instruments. A weapon might be a deadly one under some circumstances and not so under other environments. A pocket-knife may or may not be a deadly weapon, owing to the manner of its use and the other circumstances attending the case. Illustrations might be multiplied indefinitely of what might be a deadly weapon such as would be calculated to produce death, such as would form the basis for the legal presumption that the person so using it designed to inflict the injury. As I understand from the testimony in this case, the stick or bludgeon used by the deceased could be used with deadly effect and was such as would produce death. There is no question but what the law of self-defense was in the case, and it was by reason of the attack made by the stick or bludgeon. If that bludgeon was such as was calculated to bring about death, then the legal presumption would follow from that fact that the party "intended to inflict the injury." Therefore, I say that the construction sought to be placed upon the statute is too narrow in limiting it to such weapons as are commonly known as deadly weapons per se. Other deadly weapons are as well included in this statute if such"weapons" are "calculated" to produce such result as contemplated by the article under discussion. I, therefore, respectfully dissent from the affirmance of this case and from the construction placed upon this article, and am further of opinion that the trial court was in error in refusing and failing to charge the provisions of article 676 supra. *Page 353